PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Mukundakumar Rajukumar
Application No. 17/235,943
Filed: April 21, 2021
For: Head-mounted Air Purifier

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 12, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File
Missing Parts of Nonprovisional Application (Notice), mailed April 27, 2021. The Notice set a
period for reply of two (2) months from the mail date of the Notice. No extensions of time under
the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became
abandoned on June 29, 2021. A Notice of Abandonment was mailed on December 27, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a surcharge fee of $80 and an inventor’s oath/declaration for Mukundakumar Rajukumar, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being forwarded to the Office of Patent Application Processing (OPAP) for appropriate action in the normal course of business on the reply on February 03, 2022.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status or the processing of the application should be directed to OPAP at (571) 272-4000.
	



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions